Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered July 6, 1989, convicting defendant of two counts of robbery in the second degree, and sentencing him to concurrent indeterminate terms of imprisonment of 2 Vi to 7 Vi years, unanimously affirmed.
During the questioning of a witness concerning a prior *284identification of the defendant (see, CPL 60.25), the Court instructed the witness to respond that complainant had identified the defendant, but to make no reference to identification of the co-defendant. The Court’s intervention was designed to safeguard the rights of the co-defendant while admitting probative evidence concerning the defendant. (See, People v Yut Wai Tom, 53 NY2d 44, 56.)
Defendant’s complaint about the Court’s conversation with a juror about the possible length of the proceedings was not raised during the trial, and is therefore not preserved for appellate review as a matter of law. In any event, the Judge’s comments, which were general and speculative, were not prejudicial. (People v Charleston, 56 NY2d 886, 887.) Concur— Sullivan, J. P., Carro, Ellerin, Ross and Asch, JJ.